DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7, 8, 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 8, 11 recite “the lower portion being rectangular”, it is unclear how the lower portion is rectangular as the lower portion is defined only by the left edge, the right edge and the bottom edge and integrally formed with the top portions of the bib, then the lower portion is not rectangular. 
Claims 4 and 12 are rejected as being indefinite as claim 4 is dependent on claim 3 and claim 12 is dependent on claim 11.
Claim 7 recites “the first and second chair mating members comprises a hook and loop fastener or other type of releasable fastener such as, but not limited to, buttons, snaps, and the like”, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d); the 
Claim 7 also recites “ the first and second strap mating members” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,5,7,9-10,13 are rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4301544)(hereinafter Burton) in view of Sellers (US 20180271179)(hereinafter Sellers).
Regarding claim 1, Burton teaches a high chair bib apparatus comprising: a bib body (fig 3), the bib body having an outer side (fig 1, a front view of the bib), an inner side (fig 2, a rear view of the bib), a left edge (10), a right edge (8), a bottom edge (12), and a top edge (the top edge of the collar section), the left edge (10), the right edge (8), and the bottom edge(12) defining a lower portion, the top edge having a right arm cutout adjacent the right edge, a left arm cutout adjacent the left edge, and a neck portion extending between the right arm cutout and the left arm cutout, the neck portion having a head aperture extending there through (annotated fig 1);
a plurality of first chair mating members coupled to the bib body (column 2, lines 48-51, the first connector means 20 comprising a series of connectors), the plurality of first chair mating members being coupled to the inner side adjacent the bottom edge, the left edge, and the right edge (fig 2, the connector means 20 adjacent to the bottom edge, the left edge and the right edge); and 
a plurality of second chair mating members (column 3, lines 11-22, the connector means 30 comprising a series of strips), the plurality of second chair mating members being configured to be coupled to a pair of arms and a table of a high chair (the connector 30 having an adhesive backing configured to couple to the tray), the plurality of second chair mating members being selectively engageable with the plurality of first chair mating members (column 3, lines 20-22).
Burton does not teach the inner side being a soft material and the outer side being a waterproof material. However, in the same field of endeavor, Sellers teaches a high chair bib comprising a top layer being a waterproof material (para [0023], hydrophobic fluid impermeable outer layer) and bottom layer being a soft material (para [0023], a soft internal layer which rests against the child) . It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the material of the bib of Burton with the inner side being a soft material and the outer side being a waterproof material as taught by Sellers for the benefit of providing protection the user from foods and liquids dropping onto the lap of the user while maintaining comfort to the user.

    PNG
    media_image1.png
    506
    421
    media_image1.png
    Greyscale

Regarding claim 2, Burton teaches the neck portion adjacent the head aperture being split and comprising a first strap and a second strap, the first strap overlapping the second strap (two straps 6 configured to be tied to attach the apron to the neck of the user). Burton does not explicitly teach the first strap and the second strap having a first neck mating member and a second neck mating member, respectively, the first neck mating member and the second neck mating member being selectively engageable. However, Sellers teaches the neck attachment mechanism 102 comprising a first neck mating member and a second neck mating member, respectively, the first neck mating member and second neck mating member being selectively engageable (fig 1B). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the strap of Burton comprising a first neck mating member and a second neck mating to be selectively engageable as taught by Sellers for the benefit of securing the bib around the user’s neck. It is “obvious to try” approach as using male and female fastening members instead of tie strings are common in the art. 
Regarding claim 5, Burton teaches each of the right arm cutout and the left arm cutout being rounded (annotated fig 1 above).
Regarding claim 7, Burton teaches a first and second strap mating members comprising a releasable fastener (tie strings)(fig 1) and the first and second chair mating members comprising a hook and loop fastener (column 2, lines 48-51). 
Regarding claim 9, Burton teaches a high chair and a high chair bib apparatus combination (fig 3) comprising : a high chair comprising a high chair tray (T); a bib body (fig 3), the bib body having an outer side (fig 1, a front view of the bib), an inner side (fig 2, a rear view of the bib), a left edge (10), a right edge (8), a bottom edge (12), and a top edge (the top edge of the collar section), the left edge (10), the right edge (8), and the bottom edge(12) defining a lower portion, the top edge having a right arm cutout adjacent the right edge, a left arm cutout adjacent the left edge, and a neck portion extending between the right arm cutout and the left arm cutout, the neck portion having a head aperture extending there through (annotated fig 1);
a plurality of first chair mating members coupled to the bib body (column 2, lines 48-51, the first connector means 20 comprising a series of connectors), the plurality of first chair mating members being coupled to the inner side adjacent the bottom edge, the left edge, and the right edge (fig 2, the connector means 20 adjacent to the bottom edge, the left edge and the right edge); and 
a plurality of second chair mating members (column 3, lines 11-22, the connector means 30 comprising a series of strips), the plurality of second chair mating members being configured to be coupled to a pair of arms and a table of a high chair (the connector 30 having an adhesive backing configured to couple to the tray), the plurality of second chair mating members being selectively engageable with the plurality of first chair mating members (column 3, lines 20-22).
Burton does not teach the inner side being a soft material and the outer side being a waterproof material. However, in the same field of endeavor, Sellers teaches a high chair bib comprising a top layer being a waterproof material (para [0023], hydrophobic fluid impermeable outer layer) and bottom layer being a soft material (para [0023], a soft internal layer which rests against the child). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the material of the bib of Burton with the inner side being a soft material and the outer side being a waterproof material as taught by Sellers for the benefit of providing protection the user from foods and liquids dropping onto the lap of the user while maintaining comfort to the user.
Burton does not explicitly teach the high chair comprising a pair of arms. However, Sellers teaches a high chair and high chair bib apparatus combination, the high chair having a pair of arms and a table (fig 5). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the high chair of Burton with the arms as taught by Sellers for the benefit of providing protection for the young child when in use.
Regarding claim 10, Burton teaches the neck portion adjacent the head aperture being split and comprising a first strap and a second strap, the first strap overlapping the second strap (two straps 6 configured to be tied to attach the apron to the neck of the user). Burton does not explicitly teach the first strap and the second strap having a first neck mating member and a second neck mating member, respectively, the first neck mating member and the second neck mating member being selectively engageable. However, Sellers teaches the neck attachment mechanism 102 comprising a first neck mating member and a second neck mating member, respectively, the first neck mating member and second neck mating member being selectively engageable (fig 1B). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the strap of Burton comprising a first neck mating member and a second neck mating to be selectively engageable as taught by Sellers for the benefit of securing the bib around the user’s neck. It is “obvious to try” approach as using male and female fastening members instead of tie strings are common in the art.
Regarding claim 13, Burton teaches each of the right arm cutout and the left arm cutout being rounded (annotated fig 1 above).
Claims 3-4, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4301544) in view of Sellers (US 20180271179), further in view of Marks(US 6081923)(hereinafter Marks).
Regarding claim 3, Burton teaches the lower portion being approximately rectangular (annotated fig 1). 

    PNG
    media_image2.png
    400
    310
    media_image2.png
    Greyscale

Burton does not clearly teach the top edge being parallel to the bottom edge. However, in the same field of endeavor, Marks teaches the top edge of the neck portion being parallel to the bottom edge (annotated fig 5). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of the bib of Burton comprising the top edge being parallel to the bottom edge as taught by Marks for the benefit of facilitating in manufacturing the bib. 

    PNG
    media_image3.png
    593
    294
    media_image3.png
    Greyscale

Regarding claim 4, Burton teaches a width of the rectangular lower portion being greater than a height of the rectangular lower portion (annotated Burton fig 1 above).
Regarding claim 11, Burton teaches the lower portion being approximately rectangular (annotated fig 1). Burton does not clearly teach the top edge being parallel to the bottom edge. However, in the same field of endeavor, Marks teaches the top edge of the neck portion being parallel to the bottom edge (annotated fig 5). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of the bib of Burton comprising the top edge being parallel to the bottom edge as taught by Marks for the benefit of facilitating in manufacturing the bib.
Regarding claim 12, Burton teaches a width of the rectangular lower portion being greater than a height of the rectangular lower portion (annotated Burton fig 1 above).

Claims 6,14 are rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4301544) in view of Sellers (US 20180271179), further in view of Yaghmai (US 20130161984)(hereinafter Yaghmai) .
Regarding claim 6, Burton teaches the first connector means 20 comprising a series of connectors adjacent the bottom edge. Burton does not explicitly teach first connector means 20 comprising three mating members, one mating member adjacent the left edge proximal the left arm cutout, and one mating member adjacent the right edge proximal the right arm cutout. However, in the same field of endeavor, Yaghmai teaches three mating members (206b,206c, 206d)adjacent the bottom edge, one mating member (206e) adjacent the left edge proximal the left arm cutout, and one mating member (206a) adjacent the right edge proximal the right arm cutout (annotated fig 2a). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the bib of Burton with three mating members adjacent the bottom edge, one mating member adjacent the left edge proximal the left arm cutout, and one mating member adjacent the right edge proximal the right arm cutout as taught by Yaghmai for the benefit of securing the bib to the tray and the arm of the high chair.

    PNG
    media_image4.png
    656
    525
    media_image4.png
    Greyscale

Regarding claim 14, Burton teaches the first connector means 20 comprising a series of connectors adjacent the bottom edge. Burton does not explicitly teach first connector means 20 comprising three mating members, one mating member adjacent the left edge proximal the left arm cutout, and one mating member adjacent the right edge proximal the right arm cutout. However, in the same field of endeavor, Yaghmai teaches three mating members (206b,206c, 206d)adjacent the bottom edge, one mating member (206e) adjacent the left edge proximal the left arm cutout, and one mating member (206a) adjacent the right edge proximal the right arm cutout (annotated fig 2a). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the bib of Burton with three mating members adjacent the bottom edge, one mating member adjacent the left edge proximal the left arm cutout, and one mating member adjacent the right edge proximal the right arm cutout as taught by Yaghmai for the benefit of securing the bib to the tray and the arm of the high chair.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 4301544) in view of Sellers (US 20180271179), further in view of Yaghmai (US 20130161984), further in view of Marks(US 6081923).
Regarding claim 8, Burton teaches a high chair bib apparatus comprising: a bib body (fig 3), the bib body having an outer side (fig 1, a front view of the bib), an inner side (fig 2, a rear view of the bib), a left edge (10), a right edge (8), a bottom edge (12), and a top edge (the top edge of the collar section), the left edge (10), the right edge (8), and the bottom edge(12) defining a lower portion, the top edge having a right arm cutout adjacent the right edge, a left arm cutout adjacent the left edge, and a neck portion extending between the right arm cutout and the left arm cutout, each of the right arm cutout and the left arm cutout being rounded, the neck portion having a head aperture extending there through (annotated fig 1); the neck portion adjacent the head aperture being split and comprising a first strap and a second strap, the first strap overlapping the second strap (two straps 6 configured to be tied to attach the apron to the neck of the user); Burton also teaches the lower portion being approximately rectangular; a width of the rectangular lower portion being greater than a height of the rectangular lower portion (annotated fig 1).
a plurality of first chair mating members coupled to the bib body (column 2, lines 48-51, the first connector means 20 comprising a series of connectors ), the plurality of first chair mating members being coupled to the inner side adjacent the bottom edge, the left edge, and the right edge (fig 2, the connector means 20 adjacent to the bottom edge, the left edge and the right edge); and 
a plurality of second chair mating members (column 3, lines 11-22, the connector means 30 comprising a series of strips), the plurality of second chair mating members being configured to be coupled to a pair of arms and a table of a high chair (the connector 30 having an adhesive backing configured to couple to the tray and arms of high chair), the plurality of second chair mating members being selectively engageable with the plurality of first chair mating members (column 3, lines 20-22).

    PNG
    media_image5.png
    506
    421
    media_image5.png
    Greyscale

Burton does not teach the inner side being a soft material and the outer side being a waterproof material. However, in the same field of endeavor, Sellers teaches a high chair bib comprising a top layer being a waterproof material (para [0023], hydrophobic fluid impermeable outer layer) and bottom layer being a soft material (para [0023], a soft internal layer which rests against the child). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the material of the bib of Burton with the inner side being a soft material and the outer side being a waterproof material as taught by Sellers for the benefit of providing protection the user from foods and liquids dropping onto the lap of the user while maintaining comfort to the user.
Burton does not explicitly teach the first strap and the second strap having a first neck mating member and a second neck mating member, respectively, the first neck mating member and the second neck mating member being selectively engageable. However, Sellers teaches the neck attachment mechanism 102 comprising a first neck mating member and a second neck mating member, respectively, the first neck mating member and second neck mating member being selectively engageable (fig 1B). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the strap of Burton comprising a first neck mating member and a second neck mating to be selectively engageable as taught by Sellers for the benefit of securing the bib around the user’s neck. It is “obvious to try” approach as using male and female fastening members instead of tie strings are common in the art.
Burton teaches the first connector means 20 comprising a series of connectors adjacent the bottom edge. Burton does not explicitly teach first connector means 20 comprising three mating members, one mating member adjacent the left edge proximal the left arm cutout, and one mating member adjacent the right edge proximal the right arm cutout. However, in the same field of endeavor, Yaghmai teaches three mating members (206b,206c, 206d)adjacent the bottom edge, one mating member (206e) adjacent the left edge proximal the left arm cutout, and one mating member (206a) adjacent the right edge proximal the right arm cutout (annotated fig 2a). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the bib of Burton with three mating members adjacent the bottom edge, one mating member adjacent the left edge proximal the left arm cutout, and one mating member adjacent the right edge proximal the right arm cutout as taught by Yaghmai for the benefit of securing the bib to the tray and the arm of the high chair.
Burton does not clearly teach the top edge being parallel to the bottom edge. However, in the same field of endeavor, Marks teaches the top edge of the neck portion being parallel to the bottom edge (annotated fig 5). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of the bib of Burton comprising the top edge being parallel to the bottom edge as taught by Marks for the benefit of facilitating in manufacturing the bib.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7237271, US 20120007390, US 20140173800, US 7469425, US20050120457, US2105029, US 20100176626, US D833715, US D473364.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732